Eckert, J. Complaint was filed in this case on September 6, 1940, alleging: “In July of 1939, we were informed that we didn’t need retail license to sell heer when such beer was not sold on our premises and was not sold in less quantity than case or keg and heer delivered to purchaser’s home was not for resale. “We asked for refund and received reply that they would make refund but were unable to get appropriation necessary from Legislature.” To this complaint respondent has filed a motion to dismiss. The complaint on its face is entirely insufficient to state a cause of action. Furthermore, it fails to comply with Rules 4(a), 5(a),- 5"(b), and 6(a) of this court. Respondent’s motion to dismiss is therefore sustained, and claimant given thirty days in which to amend its complaint; in the event claimant declines or fails so to amend, this order dismissing the claim shall become final. .